In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Levine, J), dated June 11, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
A school’s duty to adequately supervise a student is coextensive with and concomitant to its physical custody of and control over the student (see Pratt v Robinson, 39 NY2d 554, 560 [1976]; Ramo v Serrano, 301 AD2d 640, 641 [2003]; see also Mirand v City of New York, 84 NY2d 44, 49-50 [1994]). The record established that the plaintiff was not under the physical control and custody of the defendants at the time of the subject incident. Accordingly, under the facts of this case, the Supreme Court properly granted summary judgment in favor of the defendants.
The plaintiff’s remaining contentions are without merit. Santucci, J.P., Schmidt, Cozier and Rivera, JJ., concur.